Name: Regulation (EEC) No 180/73 of the Council of 23 January 1973 amending Regulation (EEC) No 805/68 concerning the special scheme for the import of young bovine animals and calves intended for fattening
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 25/8 Official Journal of the European Communities 30 . 1 . 73 REGULATION (EEC) No 180/73 OF THE COUNCIL of 23 January 1973 amending Regulation (EEC) No 805/68 concerning the special scheme for the import of young bovine animals and calves intended for fattening HAS ADOPTED THIS REGULATION: Article 1 Article 11 of Regulation (EEC) No 805/68 is replaced by the following : ' 1 . If the price of calves recorded on the representative markets of the Community in accordance with Article 10 exceeds the guide price : ( a) the levy referred to in that Article, which may apply to young male bovine animals for fattening, weighing not less than 220 kg but not more than 300 kg, shall not be charged and the rate of customs duty shall be reduced by half; (b ) the levy which may apply to calves for fattening, weighing less than 80 kg, shall not be charged and the rate of customs duty shall be reduced by three-quarters . 2 . Detailed rules for the application of this Article and in particular those fixing the period of transport and those relating to the controls necessary to ensure a sufficient period for fattening for the young animals mentioned in paragraph 1 shall be adopted in accordance with the procedure laid down in Article 27.' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof ; Having regard to the proposal of the Commission ; Having regard to the Opinion of the European Parliament (*); Whereas Article 11 of Regulation (EEC) No 805/68 (2 ) of the Council of 27 June 1968, on the common organization of the market in beef and veal, amended in the last instance by Regulation (EEC) No 187/73 (3 ), provides that it is opportune, in certain market conditions, to establish, for certain categories of young bovine animals and calves coming from third countries and intended for fattening within the Community, a special import scheme ; Whereas this was conceived for the purpose of increasing the production of beef and veal without increasing the number of cows, and, as a consequence, milk production ; whereas it is opportune to encourage and develop this policy ; Whereas this purpose may be achieved by improving the system of importation of young male bovine animals weighing not less than 220 kg or not more than 300 kg and of calves weighing less than 80 kg ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 January 1973 . For the Council The President L. TINDEMANS (!) OJ No C 36, 12 . 4 . 1972, p. 8 . ( 2 ) OJ No L 143 , 28 . 6 . 1968, p . 24. (3 ) See p. 23 of this Official Journal .